COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of E.G., a Child

Appellate case number:      01-19-00035-CV

Trial court case number:    2016-03159J

Trial court:                314th District Court of Harris County

       Appellants, E.G. and S.C., have each filed an unopposed motion for an extension
of time to file a brief. The motions are granted. Appellants’ briefs are due to be filed
with this Court no later than Wednesday, March 13, 2019. See TEX. R. APP. P.
28.4(a), 38.6(d).
       This appeal involves the termination of the parent-child relationship. Accordingly,
this Court is required to bring the appeal to final disposition within 180 days of January
3, 2019, the date the first notice of appeal was filed, so far as reasonably possible. See
TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app.
Accordingly, no further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Julie Countiss_______
                    Acting individually  Acting for the Court

Date: __February 26, 2019______